DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2021 have being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1-2, 5-6, 8-12, 14-15, and 17-19, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by TIBERI et al. (US 20170337857 A1), hereinafter referenced as TIBERI.


Regarding claim 1, TIBERI teaches a method for adjusting a luminance profile of an image to be displayed on a look-through display (Fig. 1, #106 called a see-through display module. Paragraph [0040]) to a user (Fig. 1. Paragraph [0039]-TIBERI discloses the semi-transparent image may be a uniform or homogeneous image such that the illumination perception of the wearer is adjusted in the same manner throughout the entire field of view of the wearer, or may be a non-uniform image, e.g. a graded image that comprises different filter properties in different regions of the image so as to block different amounts of light passing through the at least one display module and adjust the illumination perception of the wearer by different amounts in different parts of the field of view of the wearer.), the method comprising: determining a field of view of the user based on a spatial configuration of the user's head (Fig. 1. Paragraph [0019]-TIBERI discloses the adjusting step may comprise adjusting said light sources in response to a plurality of said desired lighting conditions and a plurality of associated actual lighting conditions communicated to the lighting system by a plurality of head-mountable computing devices within said space. In this embodiment, the method may further comprise determining the respective positions of the wearers of the head-mountable computing devices within said space, wherein said adjusting step comprises adjusting the light output of said light sources in response to said plurality of desired lighting conditions, said plurality of actual lighting conditions and the respective positions of said wearers in said space in order to improve localized illumination conditions.); determining one or more lighting conditions in the field of view (Fig. 1. Paragraph [0039]-TIBERI discloses the semi-transparent image may be a uniform or homogeneous image such that the illumination perception of the wearer is adjusted in the same manner throughout the entire field of view of the wearer, or may be a non-uniform image, e.g. a graded image that comprises different filter properties in different regions of the image so as to block different amounts of light passing through the at least one display module and adjust the illumination perception of the wearer by different amounts in different parts of the field of view of the wearer. For instance, the semi-transparent image may be chosen such that the peripheral view of the wearer is adjusted in a different manner than the central portion of the view of the wearer.); and adjusting the luminance profile for the image based on the field of view (Fig. 1. Paragraph [0045]), wherein, as a result of the adjusted luminance profile, the image is reconciled with the field of view (Fig. 1. Paragraph [0045]-TIBERI discloses the head-mountable computing device 100 is typically configured to determine an actual light condition, for instance with the image sensor 114 or the light sensor 116, which actual light condition is compared against a desired light condition to determine if the actual light condition deviates from the desired light condition. In case of such a deviation, a semi-transparent image is obtained, e.g. generated by the processor #110 or retrieved from a storage device including a set of semi-transparent images, and displayed on the at least one display module #106. The semi-transparent image augments or filters the light passing through the at least one display module #106 such that the actual light condition is converted into the desired light condition by the same-transparent image displayed on the at least one display module 106. Consequently, the wearer of the head-mountable computing device 100 may perceive a light condition in a space in which the wearer is located as a desired light condition despite the fact that the actual light condition in the space deviates from the desired light condition.).

Regarding claim 2, TIBERI teaches the method of claim 1, TIBERI further teaches comprising, in response to determining that more than one lighting condition exists in the field of view (Fig. 1. Paragraph [0039]), determining the lighting conditions comprises determining a value of a lighting parameter for each distinct lighting condition (Fig. 1. Paragraph [0039]- TIBERI discloses the semi-transparent image may be a uniform or homogeneous image such that the illumination perception of the wearer is adjusted in the same manner throughout the entire field of view of the wearer, or may be a non-uniform image. Further in paragraph [0059]-TIBERI discloses the user may define the desired lighting condition in terms of illumination parameters, e.g. by selecting appropriate parameters using a suitable user interface. The processor #110 may compute the semi-transparent image from the thus specified light parameters.), and wherein the adjusted luminance profile comprises at least one luminance level corresponding to each distinct lighting condition (Fig. 1. Paragraph [0039]-TIBERI discloses the semi-transparent image may be a uniform or homogeneous image such that the illumination perception of the wearer is adjusted in the same manner throughout the entire field of view of the wearer, or may be a non-uniform image, e.g. a graded image that comprises different filter properties in different regions of the image so as to block different amounts of light passing through the at least one display module and adjust the illumination perception of the wearer by different amounts in different parts of the field of view of the wearer.).  


Regarding claim 5, TIBERI teaches the method of claim 2, TIBERI further teaches wherein adjusting the luminance profile comprises adjusting luminance levels corresponding to individual light sources of an image generation unit (Fig. 5, #100 called a head-mountable computing device. Paragraph [0023 and 0044]).  

Regarding claim 6, TIBERI teaches the method of claim 1, TIBERI further teaches wherein an image is reconciled if the variation between the luminance profile of the image and the lighting conditions is reduced (Fig. 1-2 and Fig. 5. Paragraph [0013]- TIBERI discloses moreover, although as previously explained the adjustment of such a lighting system may not always lead to optimal localized light conditions, such adjustments may however be used to reduce a deviation from such optimal localized light conditions, thereby achieving improved performance of the lighting system, for instance in terms of energy consumption. Further in paragraph [0085]-TIBERI discloses when the wearer of a head-mountable computing device 100 is watching a screen of an electronic device, the electronic device may be communicatively coupled to the communications controller 210 or other controller and receive screen illumination configuration instructions therefrom, for instance to adjust brightness levels and/or contrast levels of the screen, for instance to improve the contrast of an image generated on the screen for viewing by the wearer of the head-mountable computing device 100, for instance for the purpose of reducing the difference between the actual light condition and the desired light condition as previously explained. Please also read paragraph [0023]).  


Regarding claim 8, TIBERI teaches the method of claim 1, TIBERI further teaches further comprising generating an image having the adjusted luminance profile (Fig. 1-2. Paragraph [0045]-TIBERI discloses the head-mountable computing device 100 is typically configured to determine an actual light condition, for instance with the image sensor #114 or the light sensor #116, which actual light condition is compared against a desired light condition to determine if the actual light condition deviates from the desired light condition. In case of such a deviation, a semi-transparent image is obtained, e.g. generated by the processor #110 or retrieved from a storage device including a set of semi-transparent images, and displayed on the at least one display module 106. The semi-transparent image augments or filters the light passing through the at least one display module #106 such that the actual light condition is converted into the desired light condition by the same-transparent image displayed on the at least one display module #106.).  
 
Regarding claim 9 TIBERI teaches the method of claim 1, TIBERI further teaches further comprising transmitting the luminance profile for use in displaying the image to the user by the display (Fig. 1. Paragraph [0059]-TIBERI discloses the user may define the desired lighting condition in terms of illumination parameters, e.g. by selecting appropriate parameters using a suitable user interface. This for instance may be the user interface 108 of the head-mountable computing device 100 or may be a separate user interface, e.g. a tablet device, smart phone or the like, which is communicatively coupled to the head-mountable computing device 100, e.g. in a wired or wireless fashion. The processor 110 may compute the semi-transparent image from the thus specified light parameters. In an embodiment, the processor 110 may determine that the desired light condition cannot be achieved by augmenting the actual light condition. In this scenario, the processor 110 may approximate the desired light condition by generating a semi-transparent image for which the difference between the light condition perceived by the wearer of the semi-transparent image and the desired light condition is minimized, e.g. using suitable optimization algorithms.).   
 
Regarding claim 10, TIBERI teaches the method of claim 1, TIBERI further teaches wherein determining one or more lighting conditions in the field of view comprises: selecting at least one lighting data source based on the field of view, the lighting data source providing information regarding the lighting conditions (Fig. 5. Paragraph [0012]-TIBERI discloses determining an actual light condition for said wearer in said space; displaying a semi-transparent image on the at least one transparent display module to filter the light passing through the at least one display module in case the actual light condition differs from the desired light condition, communicating the desired lighting condition and actual lighting condition to a lighting system including a plurality of light sources for illuminating said space.); and receiving data from the lighting data source indicating the current lighting conditions (Fig. 5. Paragraph [0012]-TIBERI discloses there is provided a method of augmenting an illumination perception by a wearer of a head-mountable computing device adapted to communicate with a lighting system, the head-mountable computing device including at least one transparent display module for covering a field of view of said wearer, the method comprising determining a desired light condition for said wearer in a space. Further in paragraph [0067]-TIBERI discloses the lighting system 200 may be a networked lighting system that comprises a communications controller 210 communicatively coupled to a number of light sources 220 distributed across the space 10, which communications controller 210 is adapted to wirelessly communicate with the head-mountable computing devices 100 as well as to communicate with the one or more light sources 220. The communications between the communications controller 210 and the one or more light sources 220 may be achieved in any suitable manner, e.g. wired communications, wireless communications or mixtures thereof.).  

Regarding claim 11, TIBERI teaches the method of claim 10, TIBERI further teaches further comprising: identifying areas within the field of view having distinct lighting conditions (Fig. 5. Paragraph [0069]-TIBERI discloses the indoor positioning system #250 is typically configured to communicate with the communications controller #210 of the lighting system #200 to provide the lighting system #200 with the positions of the active head-mountable computing devices 100 within the space #10. As will be explained in more detail below, this position information may be used by the lighting system #200 to adjust the settings of individual light sources #220 as a function of a desired light condition in a particular location, which desired light condition has been communicated to the lighting system #200 by the head-mountable computing device #100 in this location.); and determining a lighting data source for each lighting condition (Fig. 5. Paragraph [0070]).  

Regarding claim 12, TIBERI teaches the method of claim 1, TIBERI further teaches comprising determining the spatial configuration of the user's head (Fig. 1. Paragraph [0019]-TIBERI discloses the adjusting step may comprise adjusting said light sources in response to a plurality of said desired lighting conditions and a plurality of associated actual lighting conditions communicated to the lighting system by a plurality of head-mountable computing devices within said space. In this embodiment, the method may further comprise determining the respective positions of the wearers of the head-mountable computing devices within said space, wherein said adjusting step comprises adjusting the light output of said light sources in response to said plurality of desired lighting conditions, said plurality of actual lighting conditions and the respective positions of said wearers in said space in order to improve localized illumination conditions.), wherein the field of view is determined based at least in part on the spatial configuration (Fig. 1. Paragraph [0039]).   


Regarding claim 14, TIBERI teaches the method of claim 1, TIBERI further teaches wherein the display is a head mounted or head worn display worn by the user (Fig. 1 and Fig. 5. Paragraph [0035]-TIBERI discloses the head-mountable computing device may be configured to perform specific computing tasks as specified in a software application (app) that may be retrieved from the Internet or another computer-readable medium. Non-limiting examples of such head-mountable computing devices include smart headgear, e.g. eyeglasses, goggles, a helmet, a hat, a visor, a headband, or any other device that can be supported on or from the wearer's head, and so on.).  

Regarding claim 15, TIBERI teaches a system for adjusting a luminance profile of an image displayed on a display (Fig. 1, #106 called a see-through display module. Paragraph [0040]) for a user based on lighting conditions (Fig. 1. Paragraph [0039]-TIBERI discloses the semi-transparent image may be a uniform or homogeneous image such that the illumination perception of the wearer is adjusted in the same manner throughout the entire field of view of the wearer, or may be a non-uniform image, e.g. a graded image that comprises different filter properties in different regions of the image so as to block different amounts of light passing through the at least one display module and adjust the illumination perception of the wearer by different amounts in different parts of the field of view of the wearer. Please also read paragraph [0012]), the system comprising- a head-tracking system (Fig. 1-2, #118 called a sensor. Paragraph [0050]-TIBERI discloses the head-mountable computing device #100 may be arranged to detect a user instruction and to trigger an operation in response to the detected user instruction, e.g. using at least one further sensor #118 including a motion sensor like a gyroscope or similar in case the user instruction is a head motion, or by using the image sensor #114 or a camera to capture an image of a gesture-based instruction made by the wearer.), and a processor (Fig. 1-2, #110 called a processor. Paragraph [0040]), to execute instructions to cause a process to be carried out for adjusting a luminance profile of an image to be displayed on a look-through display to a user (Fig. 1. Paragraph [0059]-TIBERI discloses the processor #110 may compute the semi-transparent image from the thus specified light parameters. In an embodiment, the processor #110 may determine that the desired light condition cannot be achieved by augmenting the actual light condition. In this scenario, the processor #110 may approximate the desired light condition by generating a semi-transparent image for which the difference between the light condition perceived by the wearer of the semi-transparent image and the desired light condition is minimized, e.g. using suitable optimization algorithms.), the process comprising: determining a field of view of the user based on a spatial configuration of the user's head (Fig. 1. Paragraph [0019]-TIBERI discloses the adjusting step may comprise adjusting said light sources in response to a plurality of said desired lighting conditions and a plurality of associated actual lighting conditions communicated to the lighting system by a plurality of head-mountable computing devices within said space. In this embodiment, the method may further comprise determining the respective positions of the wearers of the head-mountable computing devices within said space, wherein said adjusting step comprises adjusting the light output of said light sources in response to said plurality of desired lighting conditions, said plurality of actual lighting conditions and the respective positions of said wearers in said space in order to improve localized illumination conditions. Please also read paragraph [0050]); determining one or more lighting conditions in the field of view (Fig. 1. Paragraph [0039]-TIBERI discloses the semi-transparent image may be a uniform or homogeneous image such that the illumination perception of the wearer is adjusted in the same manner throughout the entire field of view of the wearer, or may be a non-uniform image, e.g. a graded image that comprises different filter properties in different regions of the image so as to block different amounts of light passing through the at least one display module and adjust the illumination perception of the wearer by different amounts in different parts of the field of view of the wearer. For instance, the semi-transparent image may be chosen such that the peripheral view of the wearer is adjusted in a different manner than the central portion of the view of the wearer.); and adjusting the luminance profile for the image based on the field of view (Fig. 1. Paragraph [0045]), wherein, as a result of the adjusted luminance profile, the image is reconciled with the field of view (Fig. 1. Paragraph [0045]-TIBERI discloses the head-mountable computing device #100 is typically configured to determine an actual light condition, for instance with the image sensor #114 or the light sensor #116, which actual light condition is compared against a desired light condition to determine if the actual light condition deviates from the desired light condition. In case of such a deviation, a semi-transparent image is obtained, e.g. generated by the processor #110 or retrieved from a storage device including a set of semi-transparent images, and displayed on the at least one display module #106. The semi-transparent image augments or filters the light passing through the at least one display module #106 such that the actual light condition is converted into the desired light condition by the same-transparent image displayed on the at least one display module #106. Consequently, the wearer of the head-mountable computing device #100 may perceive a light condition in a space in which the wearer is located as a desired light condition despite the fact that the actual light condition in the space deviates from the desired light condition.).

Regarding claim 17, TIBERI teaches the system of claim 15, TIBERI further teaches wherein determining one or more lighting conditions in the field of view comprises: receiving data from at least one lighting data source indicating the current lighting conditions (Fig. 5. Paragraph [0069-0070]), the data including information regarding the lighting conditions (Fig. 5. Paragraph [0074]-TIBERI discloses the lighting system #200 may generate suitable adjustment instructions for the one or more light sources #220 within the lighting system #200 and adjust the one or more light sources #220 in accordance with these adjustment instructions in step #650. This for instance may be used to reduce the energy consumed by the lighting system #200; in particular, if it is determined that actual light conditions in the space #10 are excessive compared to the desired light conditions, the actual light conditions may be adjusted, e.g. reduced, two more closely match the actual light conditions to the desired light conditions.), wherein adjusting the luminance profile for the image is at least in part based on the information (Fig. 5. Paragraph [0039]-TIBERI discloses The semi-transparent image may be a uniform or homogeneous image such that the illumination perception of the wearer is adjusted in the same manner throughout the entire field of view of the wearer, or may be a non-uniform image, e.g. a graded image that comprises different filter properties in different regions of the image so as to block different amounts of light passing through the at least one display module and adjust the illumination perception of the wearer by different amounts in different parts of the field of view of the wearer. For instance, the semi-transparent image may be chosen such that the peripheral view of the wearer is adjusted in a different manner than the central portion of the view of the wearer. Please also read paragraph [0085]).  

Regarding claim 18, TIBERI teaches the method of claim 1, TIBERI further teaches wherein determining one or more lighting conditions in the field of view comprises: 4Docket No.: BAE.XA5331US receiving data from at least one lighting data source indicating the current lighting conditions (Fig. 5. Paragraph [0069-0070]), the data including information regarding the lighting conditions (Fig. 5. Paragraph [0074]-TIBERI discloses the lighting system #200 may generate suitable adjustment instructions for the one or more light sources #220 within the lighting system #200 and adjust the one or more light sources #220 in accordance with these adjustment instructions in step #650. This for instance may be used to reduce the energy consumed by the lighting system #200; in particular, if it is determined that actual light conditions in the space #10 are excessive compared to the desired light conditions, the actual light conditions may be adjusted, e.g. reduced, two more closely match the actual light conditions to the desired light conditions.), the data including information regarding the lighting conditions (Fig. 5. Paragraph [0039]). 
  
Regarding claim 19, TIBERI teaches the method of claim 9, TIBERI further teaches further comprising transmitting the luminance profile to the display (Fig. 1. Paragraph [0059]-TIBERI discloses the user may define the desired lighting condition in terms of illumination parameters, e.g. by selecting appropriate parameters using a suitable user interface. This for instance may be the user interface #108 of the head-mountable computing device 100 or may be a separate user interface, e.g. a tablet device, smart phone or the like, which is communicatively coupled to the head-mountable computing device 100, e.g. in a wired or wireless fashion. The processor 110 may compute the semi-transparent image from the thus specified light parameters. In an embodiment, the processor 110 may determine that the desired light condition cannot be achieved by augmenting the actual light condition. In this scenario, the processor 110 may approximate the desired light condition by generating a semi-transparent image for which the difference between the light condition perceived by the wearer of the semi-transparent image and the desired light condition is minimized, e.g. using suitable optimization algorithms.).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over TIBERI et al. (US 20170337857 A1), hereinafter referenced as TIBERI in view of Castaldi et al. (Patent No.: US 10,451,707 B1), hereinafter referenced as Castaldi.


Regarding claim 16, TIBERI teaches the system of claim 15, TIBERI further teaches the process comprising determining the spatial configuration of the user's head (Fig. 1. Paragraph [0019 and 0050]), wherein the field of view is determined based at least in part on the spatial configuration (Fig. 1. Paragraph [0039]).
TIBERI fail to explicitly teach the spatial configuration including one or both of (1) a position of the head and (2) an orientation of the head.  
However, Castaldi explicitly teaches the spatial configuration including one or both of (1) a position of the head and (2) an orientation of the head (Fig. 1. Col. 4, Line [52-60]-Castaldi discloses the sensors #114 include one or more hardware devices that detect spatial and motion information about the HMD #110. Spatial and motion information can include information about the position, orientation, velocity, rotation, and acceleration of the HMD #110. For example, the sensors #114 may include a gyroscope that detects rotation of the user's head while the user is wearing the HMD #110. This rotation information can then be used (e.g., by the engine #174) to adjust the images displayed on the electronic display #112.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of TIBERI of having a A system for adjusting a luminance profile of an image displayed on a display for a user based on lighting conditions, the system comprising- a head-tracking system, and a processor to execute instructions to cause a process to be carried out for adjusting a luminance profile of an image to be displayed on a look-through display to a user, with the teachings of Castaldi of having wherein the spatial configuration including one or both of (1) a position of the head and (2) an orientation of the head. 
Wherein having TIBERI`s a head mounted display system wherein the spatial configuration including one or both of (1) a position of the head and (2) an orientation of the head.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization, battery lifetime, and image quality, since both TIBERI and Castaldi are head mounted display systems that monitors location and orientation. Wherein TIBERI head mounted display provide control of multiple users in a space illuminated by the lighting system with personalized light conditions and have improve the battery lifetime, while Castaldi head mounted display in which gesture monitoring to obtain customization input.  Please see TIBERI et al. (US 20170337857 A1), Paragraph [0024 and 0077] and Castaldi et al. (Patent No.: US 10,451,707 B1), Col. 1, Line [0032-33].


Allowable Subject Matter
Claims 3, 7, and 13, along with their dependent claim 4, are therefrom objected to as being dependent upon rejected base claims, claim 1, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Claim 20 is an independent claim that have allowable subject matter.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior arts fail to explicitly teach, wherein adjusting the luminance profile for the image comprises reducing the number of addressable grey shades in the image to adjust luminance levels corresponding to one or more the lighting conditions other than the lighting condition having the highest determined value for the lighting parameter, as claimed in claim 3.

Regarding claim 7, the prior arts fail to explicitly teach, wherein the reduction is quantified using a percentage threshold, as claimed in claim 7.

Regarding claim 13, the prior arts fail to explicitly teach, and identifying points of intersection between the visual field of view and the model environment, and wherein: determining the field of view of the user comprises determining a field of view formed by the points of intersection, as claimed in claim 13.

Regarding claim 20, the prior arts fail to explicitly teach, determining a field of view based on points of intersection between a visual field of view and the model environment, the visual field of view inferred from the spatial configuration of the user's head, as claimed in claim 20.




Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Benedetto (US20180286070 A1)- Methods and systems are provided for enabling quantification and categorization of levels of user engagement of a user while wearing a head mounted display (HMD) and being presented virtual reality (VR) content. A computer-implemented method includes presenting a VR scene to an HMD user via display of the HMD and capturing one or more images of an eye of the HMD user while the HMD user is wearing the HMD and being presented with the VR scene.......... Please see Fig. 1. Abstract.
(b)	Nathan et al.  (US 20140111567 A1)- A display degradation compensation system and method for adjusting the operating conditions for pixels in an OLED display to compensate for non-uniformity or aging of the display. The system or method sets an initial value for at least one of peak luminance and an operating condition, calculates compensation values for the pixels in the display, determines the number of pixels having compensation values larger than a predetermined threshold compensation value, and if the determined number of pixels having compensation values larger than said predetermined threshold value is greater than a predetermined threshold number, adjusts the set value until said determined number of pixels is less than said predetermined threshold number.... ...... Fig. 1. Abstract.
(c)	Gribetz et al. (US 20140184496 A1)- A sensing and display apparatus, comprising: a first phenomenon interface configured to operatively interface with a first augmediated-reality space, and a second phenomenon interface configured to operatively interface with a second augmediated-reality space, is implemented as an extramissive spatial imaging digital eye glass............. Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628